Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-8 allowed.
	Referring to claim 1, Bailey discloses magnetic stones combined with the tourmaline fabric improve blood circulation and reduce inflammation (para [0019]). Therefore, there is no reason to replace the magnetic stones of Bailey with other material. The prior art of record alone or in combination fails to disclose an acupressure sleeve for applying acupressure to predetermined acupoints on an arm of a user that includes the combination of recited limitations in claim 1. The art of record alone or in combination did not teach the recited limitations of an acupressure unit integrally formed as one piece with said sleeve body and including a plurality of acupressure protrusions protruding from said fiber substrate into an interior of said sleeve body and configured to apply acupressure to the arm of the user at positions respectively corresponding to the predetermined acupoints, said acupressure protrusions being formed by thickening said far-infrared negative ion double-effect yarns.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUAN V NGUYEN/Primary Examiner, Art Unit 3771